                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 TY A. HANSON,

                             Plaintiff,
        v.

 KEVIN OTROWSKI, SCOTT PARKS, JEFF JAEGER,
 JEFF ZWICKY, JAMES TOTH,
                                                                         ORDER
 MATTHEW SCHEFFLER, TOM R. POSPYHALLA,
 MATTHEW MIELKE, DAVE MANNINAN,
                                                                      17-cv-756-jdp
 MARLA REIMANN, TINA HOSE,
 PAM STEPHANHGEN, JOHN DOE MARATHON
 COUNTY JAIL STAFF, JOHN DOE LINCOLN
 COUNTY JAIL STAFF, and JOHN DOE
 ROTHSCHILD POLICE DEPARTMENT OFFICERS,

                             Defendants.


       Plaintiff Ty A. Hanson, appearing pro se, alleges that law enforcement officers and other

staff from the Rothschild Police Department, Marathon County Jail, and Lincoln County Jail

failed to properly treat his injuries when he was taken into custody following a June 2013 car

accident. This is the second lawsuit that Hanson has filed about the incident; I dismissed case

No. 15-cv-194-jdp without prejudice for Hanson’s failure to prosecute it after he failed to

respond to an order or give the court his updated address. See Dkt. 14 in the ’194 case. Hanson

later told the court that he still wished to pursue his claims under a new case number, so his

complaint was docketed in a new case, No. 17-cv-756-jdp.

       For a time, Hanson diligently prosecuted the new case. But he failed to attend his July

25, 2019 deposition and he did not explain to defendants or the court his reason for failing to

attend. The Marathon County defendants filed a motion to dismiss the case for Hanson’s

failure to prosecute it. Dkt. 117. The court responded by ordering Hanson to appear for a
deposition by August 23. Dkt. 128. The court told Hanson that failure to appear would result

in dismissal of the lawsuit. Id. The Marathon County defendants rescheduled a deposition for

August 16, 2019, but Hanson did not appear at the deposition or contact defendants or the

court. See Dkt. 129. Hanson also failed to respond to a motion for summary judgment filed by

the Lincoln County defendants. Dkt. 121.

       The Marathon County defendants have renewed their motion to dismiss the case,

Dkt. 129. I will grant that motion and dismiss the case for Hanson’s failure to prosecute it.

That dismissal will be with prejudice because of the amount of effort the various sets of

defendants have already put into responding to Hanson’s complaint, and because this is the

second time that Hanson has failed to prosecute these claims. The dismissal with prejudice

means that Hanson will not be able to bring claims about the June 2013 incident a third time.



                                           ORDER

       IT IS ORDERED that:

          1. The Marathon County defendants’ renewed motion to dismiss the case,
             Dkt. 129, is GRANTED. The case is DISMISSED with prejudice for plaintiff
             Ty A. Hanson’s failure to prosecute it.

          2. The clerk of court is directed to enter judgment for defendants and close this
             case.

       Entered September 19, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                             2
